Name: 2006/699/EC: Commission Decision of 17 October 2006 amending Decision 2004/452/EC laying down a list of bodies whose researchers may access confidential data for scientific purposes (notified under document number C(2006) 4857) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  information and information processing;  research and intellectual property
 Date Published: 2008-12-05; 2006-10-18

 18.10.2006 EN Official Journal of the European Union L 287/36 COMMISSION DECISION of 17 October 2006 amending Decision 2004/452/EC laying down a list of bodies whose researchers may access confidential data for scientific purposes (notified under document number C(2006) 4857) (Text with EEA relevance) (2006/699/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 322/97 of 17 February 1997 on Community statistics (1), and in particular Article 20(1) thereof, Whereas: (1) Commission Regulation (EC) No 831/2002 of 17 May 2002 implementing Council Regulation (EC) No 322/97 on Community Statistics, concerning access to confidential data for scientific purposes (2) aims at establishing, for the purpose of enabling statistical conclusions to be drawn for scientific purposes, the conditions under which access to confidential data transmitted to the Community authority may be granted and the rules of cooperation between the Community and national authorities in order to facilitate such access. (2) Commission Decision 2004/452/EC of 29 April 2004 laying down a list of bodies whose researchers may access confidential data for scientific purposes (3) has laid down a list of bodies whose researchers may access confidential data for scientific purposes. (3) The Center of Health and Wellbeing (CHW) of the Woodrow Wilson School of Public and International Affairs at Princeton University, New Jersey, United States of America has to be regarded as a body fulfilling the required conditions and therefore has to be added to the list of agencies, organisations and institutions referred to in Article 3(1)(c) of Regulation (EC) No 831/2002. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee on Statistical Confidentiality, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2004/452/EC is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 October 2006. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 52, 22.2.1997, p. 1. Regulation as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 133, 18.5.2002, p. 7. Regulation as amended by Regulation (EC) No 1104/2006 (OJ L 197, 19.7.2006, p. 3). (3) OJ L 156, 30.4.2004, p. 1, corrected by OJ L 202, 7.6.2004, p. 1. Decision as last amended by Decision 2006/429/EC (OJ L 172, 24.6.2006, p. 17). ANNEX ANNEX BODIES WHOSE RESEARCHERS MAY ACCESS CONFIDENTIAL DATA FOR SCIENTIFIC PURPOSES European Central Bank Spanish Central Bank Italian Central Bank University of Cornell (New York State, United States of America) Department of Political Science, Baruch College, New York City University (New York State, United States of America) German Central Bank Employment Analysis Unit, Directorate General for Employment, social affairs and equal opportunities of the European Commission University of Tel Aviv (Israel) World Bank Center of Health and Wellbeing (CHW) of the Woodrow Wilson School of Public and International Affairs at Princeton University, New Jersey, United States of America.